Exhibit 10.7

 

LOGO [g91363exh10_41.jpg]    LOGO [g91363img_297-311.jpg]

 

ECK/FRV/jh

5112292/40024114

 

DEED OF PLEDGE OF SHARES

 

(Lionbridge Technologies B.V.)

 

This first day of September two thousand and five, there appeared before me,
Gerard Cornelis van Eck, civil-law notary at Rotterdam:

 

Ewoud Johannes Havermans, employed at (3012 CN) Rotterdam, Weena 690, born at
Woerden on the tenth day of September nineteen hundred and seventy-nine, acting
for the purposes hereof as attorney authorised in writing of:

 

1. Lionbridge Technologies Holdings B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) organised under the laws
of the Netherlands, having its official seat in Amsterdam, the Netherlands, and
its office address at (1062 HN) Amsterdam, the Netherlands, Overschiestraat 55
(registered with the Commercial Register of the Chamber of Commerce under number
33182715), hereinafter: the “Pledgor”;

 

2. Wachovia Bank, National Association, a banking corporation organised and
existing under the laws of the United States of America and having its principal
offices at 301 South College Street, Charlotte, North Carolina 28288, the United
States of America, hereinafter: the “Pledgee”;

 

3. Lionbridge Technologies B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) organised under the laws of the
Netherlands, having its official seat in Amsterdam, the Netherlands, and its
office address at (1062 HN) Amsterdam, the Netherlands, Overschiestraat 55 (5
hg) (registered with the Commercial Register of the Chamber of Commerce under
number 33171474), hereinafter: the “Company”.

 

WHEREAS

 

(A) Pursuant to a credit agreement (the “Credit Agreement”) dated as of the
first day of September two thousand and five, a copy of which is attached hereto
(Annex), the Lenders (as defined in the Credit Agreement) have granted to the
Borrowers (as defined in the Credit Agreement) certain Revolving Loans, a Term
Loan, a Letter of Credit subfacility, a Swingline Loan subfacility and an
Incremental Term Facility (all as defined in the Credit Agreement) in the
maximum principal amount up to one hundred and seventy-five million United
States Dollars (USD 175,000,000).

 

(B)

Pursuant to section 2.22 of the Credit Agreement, the Pledgor has undertaken to
pay to the Pledgee, acting in its own capacity and not as

 

1



--------------------------------------------------------------------------------

LOGO [g91363img_279to2961.jpg]    LOGO [g91363img_297-311.jpg]

 

 

representative or agent of the Lenders, the Dutch Parallel Debt (as defined in
the Credit Agreement).

 

(C) The Pledgor has agreed to (and to the extent required it shall hereby be
agreed that the Pledgor shall) create a first priority right of pledge
(pandrecht eerste in rang) over the Charged Assets (as defined hereinafter) in
favour of the Pledgee as security for the Secured Obligations (as defined
hereinafter).

 

(D) The Shares (as defined hereinafter) issued and outstanding at the date of
this Deed have been acquired as follows:

 

Thirty-six (36) shares in the share capital of the Company, numbered 1 up to and
including 36, each share with a nominal value of one thousand Dutch Guilders
(NLG 1,000) (being with reference to Section 2:178 c, paragraph 1 of the Dutch
Civil Code, four hundred and fifty-three euro and seventy-eight eurocents (EUR
453.78)) (the “Acquired Shares”), on the twenty-third day of December nineteen
hundred eighty-six by transfer by title of sale and purchase, as is evidenced by
the Company’s shareholders’ register.

 

The documentation evidencing that the Pledgor acquired legal title to the
Acquired Shares is not available anymore.

 

The Company, however, declared that it has accepted the Pledgor as holder of the
Acquired Shares for a period exceeding five years prior to the execution of this
deed and that it during said period until the present day has accepted the
transfer of the Acquired Shares to the Pledgor as valid.

 

On the basis of the foregoing and pursuant to Article III, paragraph 7 of the
Transitory Provisions, decreed by the Law of the third day of September nineteen
hundred and ninety-two, containing an amendment to the regulations on the
transfer of registered shares in public companies (“naamloze vennootschappen”)
and private limited liability companies (“besloten vennootschappen met beperkte
aansprakelijkheid”) no appeal can be made on a possible default in said
transfer, nor on a possible lack of authority of the person from whom the
Pledgor acquired the Acquired Shares since, according to the Pledgor, the
Pledgor did not know and did not have to know a possible lack of authority.

 

Pursuant (by and through) to the execution of the notarial deed referred to
under “Articles of Association”, the Acquired Shares have been split and
converted into eighteen thousand (18,000) shares, numbered 1 up to and including
18,000, with a par value of one euro (EUR 1) each.

 

NOW THEREFORE IT IS AGREED AS FOLLOWS

 

CLAUSE 1. DEFINITIONS

 

1.1 In this Deed:

 

“Articles of Association” means the articles of association (statuten) of the
Company as they currently stand since their latest amendment on the first day of
September two thousand and five, effectuated by means of a

 

2



--------------------------------------------------------------------------------

LOGO [g91363img_279to2961.jpg]    LOGO [g91363img_297-311.jpg]

 

notarial deed, executed the same day before J.D.M. Schoonbrood, civil law notary
in Amsterdam.

 

“Charged Assets” means:

 

  (a) the Shares;

 

  (b) the Dividends; and

 

  (c) the Related Assets.

 

“Deed” means this agreement and deed of pledge of shares.

 

“Dividends” means any and all cash dividends, distribution of reserves,
repayments of capital, liquidation or dissolution proceeds and all other
distributions and (re) payments in respect of the Shares.

 

“Enforcement Event” means a default by a Credit Party in the proper performance
of the Secured Obligations (whether in whole or in part) provided that such
default constitutes an Event of Default which is continuing.

 

“Related Assets” means any and all shares (other than the Shares), rights (other
than Dividends) and other assets accruing, distributed, issued or offered at any
time by way of redemption, repurchase, dividend, bonus, preference, pre-emption,
conversion, capitalisation of profits or reserves, substitution, exchange,
warrant, claim or option right or otherwise in respect of the Shares.

 

“Right of Pledge” means each right of pledge created by this Deed in accordance
with Clause 3 (Pledge of Charged Assets).

 

“Shares” means:

 

  (a) any and all shares in the capital of the Company issued prior to the date
of this Deed and currently held by the Pledgor, these being eighteen thousand
(18,000) shares, numbered 1 up to and including 18,000, each share with a
nominal value of one euro (EUR 1); and

 

  (b) any and all shares in the capital of the Company which are acquired by the
Pledgor after the date of this Deed.

 

“Secured Obligations” means any and all obligations and liabilities consisting
of monetary payment obligations (verbintenissen tot betaling van een geldsom) of
the Pledgor to the Pledgee or a Lender whether present or future, whether actual
or contingent, whether as primary obligor or as surety, whether for principal,
interest or costs under or in connection with this Deed, the Credit Documents
and/or the Pledgor’s Dutch Parallel Debt.

 

“Voting Transfer Event” means the occurrence of an Event of Default which is
continuing in conjunction with a written notice from the Pledgee to the Pledgor
and the Company stating that the Pledgee shall exercise the Voting Rights.

 

“Voting Rights” means any and all voting rights, other consensual rights and
similar rights and powers attached to the Shares.

 

3



--------------------------------------------------------------------------------

LOGO [g91363img_279to2961.jpg]    LOGO [g91363img_297-311.jpg]

 

1.2 Save where the contrary is indicated, a reference in this Deed to:

 

  (a) this “Deed”, the “Credit Agreement” or the “Articles of Association” or
any other agreement or document shall be construed to be a reference to this
Deed, the Credit Agreement or the Articles of Association or such other
agreement or document as the same may be amended, supplemented, restated,
novated or otherwise modified from time to time;

 

  (b) a “Clause” shall, subject to any contrary indication, be construed as a
reference to a clause of this Deed; and

 

  (c) a “person” shall be construed as a reference to any person, firm, company,
corporation, body corporate, institution, government, state or agency of a state
or any association or partnership (whether or not having separate legal
personality) of two or more of the foregoing.

 

1.3 Capitalised words and expressions used but not defined in this Deed shall
have the same meaning as in the Credit Agreement.

 

1.4 The titles and headings of the Clauses are for convenience only and do not
form part of this Deed and shall in no way affect the interpretation thereof.

 

1.5 In this Deed words and expressions importing the singular shall, where the
context permits or requires, include the plural and vice versa.

 

1.6 Any reference in this Deed to a statute (including but not limited to the
Dutch Civil Code) shall be construed as a reference to such statute as the same
may have been, or may from time to time be, amended or re-enacted.

 

1.7 Any Event of Default shall constitute a verzuim (as meant in section 6:81
and further of the Dutch Civil Code) and any Enforcement Event shall constitute
a verzuim (as meant in section 3:248, paragraph 1 in conjunction with section
6:81 and further of the Dutch Civil Code) in the proper performance of the
Secured Obligations or any part thereof, without any dun (aanmaning), summons
(sommatie) or notice of default (ingebrekestelling) being sent or required.

 

CLAUSE 2. UNDERTAKING TO PLEDGE

 

The Pledgor agrees with the Pledgee and undertakes to create or, as the case may
be, to create in advance (bij voorbaat) a first priority right of pledge
(pandrecht eerste in rang) in respect of the Charged Assets as security for the
Secured Obligations.

 

CLAUSE 3. PLEDGE OF CHARGED ASSETS

 

3.1 The Pledgor grants to the Pledgee:

 

  (a) a first priority right of pledge (pandrecht eerste in rang) over all
Charged Assets; and

 

  (b) to the extent the Charged Assets consist of future Charged Assets, a first
priority right of pledge (pandrecht eerste in rang) is granted in advance (bij
voorbaat) over all such future Charged Assets,

 

as security for the Secured Obligations.

 

4



--------------------------------------------------------------------------------

LOGO [g91363img_279to2961.jpg]    LOGO [g91363img_297-311.jpg]

 

3.2 The Right of Pledge includes all accessory rights (afhankelijke rechten) and
all ancillary rights (nevenrechten) attached to the Charged Assets.

 

3.3 To the extent that the Charged Assets are (or shall be) subject to an
encumbrance or right of pledge taking priority over the Right of Pledge,
nevertheless the Right of Pledge will have been (or will be) created with the
highest possible rank available at that time.

 

CLAUSE 4. PERFECTION RIGHT OF PLEDGE AND COMPANY STATEMENTS

 

4.1 The Company:

 

  (a) acknowledges the Right of Pledge and undertakes to register the Right of
Pledge in its shareholders’ register;

 

  (b) undertakes that promptly after the Pledgor has acquired shares in the
capital of the Company it shall register the Right of Pledge in its
shareholders’ register;

 

  (c) undertakes to provide the Pledgee promptly after the execution of this
Deed and promptly after each acquisition of shares in the capital of the Company
by the Pledgor with a copy of the relevant entry in its shareholders’ register;

 

  (d) to the extent possible under Dutch law and with the knowledge of the
Pledgor, waives (and shall waive at the Pledgee’s first request) any right that
may impede the exercise by the Pledgee of the Right of Pledge and the other
rights conferred under this Deed; and

 

  (e) undertakes not to propose or effect such acts as set forth in Clause 6.2.

 

4.2 Each party to this Deed is entitled:

 

  (a) to present a true copy (afschrift) of this Deed and any other document
pursuant to this Deed for registration to any office, registrar or governmental
body (including the Dutch tax authorities) in any jurisdiction; and

 

  (b) to serve any notice to any person,

 

if otherwise acting in conflict with applicable law or rules and regulations or
court orders or as a party to this Deed deems necessary or desirable to protect
its interests.

 

CLAUSE 5. DIVIDENDS

 

5.1 In accordance with section 3:246, paragraph 1 of the Dutch Civil Code, only
the Pledgee is entitled to collect and receive payment of the Dividends and the
Related Assets which are subject to the Right of Pledge and to exercise all
rights of the Pledgor vis-à-vis the Company. To the extent permitted by the
Credit Agreement and without prejudice to its entitlement to collect and receive
payment and to exercise its rights, the Pledgee authorises the Pledgor to
collect and receive payment of the Dividends and the Related Assets.

 

5.2. The authorisation granted by the Pledgee to the Pledgor pursuant to Clause
5.1 is terminated by the Pledgee by giving notice thereof to the Pledgor and the
Company and such authorisation shall in any event be automatically terminated
upon the occurrence of an Event of Default which is continuing.

 

5



--------------------------------------------------------------------------------

LOGO [g91363img_279to2961.jpg]    LOGO [g91363img_297-311.jpg]

 

CLAUSE 6. VOTING RIGHTS

 

6.1 The Voting Rights are transferred by the Pledgor to the Pledgee under the
condition precedent (opschortende voorwaarde) of the occurrence of a Voting
Transfer Event. The general meeting of shareholders of the Company has resolved
to approve such transfer of Voting Rights, as is evidenced by a written
resolution of such meeting, dated the first day of September two thousand and
five, a copy of which is attached to this Deed (Annex).

 

6.2 Until the occurrence of a Voting Transfer Event, the Pledgor may exercise
its Voting Rights provided that no such exercise may, without the prior written
consent of the Pledgee, result in a resolution to consent or to ratify:

 

  (a) an amendment of the Articles of Association;

 

  (b) a filing of a request to declare the Company bankrupt (failliet);

 

  (c) a filing by the Company of a request to be granted a suspension of
payments (surséance van betaling);

 

  (d) the liquidation or dissolution of the Company or the Company ceasing to
carry on all or substantially all of its business;

 

  (e) any conversion (omzetting), merger (fusie) or division (splitsing) of the
Company;

 

  (f) the distribution of the Related Assets;

 

  (g) an issuance or cancellation of shares in the capital of the Company or any
reduction of any reserve of the Company;

 

  (h) an acquisition by the Company of shares in the capital of the Company or
depository receipts (certificaten van aandelen) thereof;

 

  (i) a transfer of the authority to issue shares in the capital of the Company
and to limit or exclude pre-emptive rights of shareholders to any other
corporate body other than the general meeting of shareholders;

 

  (j) a granting of rights to subscribe for shares in the capital of the Company
or a limitation or exclusion of pre-emptive rights of shareholders upon issuance
of shares in the capital of the Company;

 

  (k) an issuance of depository receipts (certificaten van aandelen) in respect
of shares in the capital of the Company with the co-operation of the Company;

 

  (l) a granting of a limited right (beperkt recht) on shares in the capital of
the Company;

 

  (m) a material change of the terms of the Charged Assets; or

 

  (n) a material impairment of the value of the Charged Assets.

 

6.3 Upon the occurrence of a Voting Transfer Event, the Pledgee shall have the
Voting Rights and shall be entitled to exercise or refrain from exercising such
rights.

 

6



--------------------------------------------------------------------------------

LOGO [g91363img_279to2961.jpg]    LOGO [g91363img_297-311.jpg]

 

6.4 Until the occurrence of a Voting Transfer Event, the Pledgee shall not have
the rights which the law attributes to holders of depository receipts
(certificaten van aandelen), issued with a company’s co-operation, of shares in
the capital of the Company.

 

CLAUSE 7. CONTINUING AND ADDITIONAL SECURITY

 

7.1 The Right of Pledge is one and indivisible (één en ondeelbaar) and shall
(unless released pursuant to Clause 13 (Termination)) remain in full force and
effect, shall not be satisfied by any intermediate payment or satisfaction of
any part of the Secured Obligations or by any settlement of accounts and the
Pledgee shall not have any obligation to relinquish the Right of Pledge, until
all of the Secured Obligations have been irrevocably and unconditionally paid in
full and all Commitments with respect thereto have been irrevocably terminated.

 

7.2 To the extent possible under Dutch law, the Right of Pledge shall not in any
way be prejudiced by or be dependent on any collateral or other security now or
hereafter held by the Pledgee as security for the Secured Obligations or any
lien to which it may be entitled (whether by contract or statute). The rights of
the Pledgee hereunder are in addition to and not in lieu of those provided by
law.

 

CLAUSE 8. REPRESENTATIONS AND WARRANTIES

 

8.1 The Pledgor represents and warrants, on the date of this Deed, for the
benefit of the Pledgee that:

 

  (a) it holds full and exclusive title (titel) to the Charged Assets and has
the authority and the power (beschikkingsbevoegd) to create the Right of Pledge;

 

  (b) the Charged Assets:

 

  (i) have, save for the Right of Pledge, not been encumbered with limited
rights (beperkte rechten) or otherwise;

 

  (ii) are not subject to any attachment (beslag);

 

  (iii) have not been transferred or, save for the Right of Pledge, encumbered
in advance (bij voorbaat) to any third party;

 

  (iv) are capable of being transferred, assigned and encumbered with limited
rights (beperkte rechten); and

 

  (v) are not subject to any option or similar right;

 

  (c) save for the Right of Pledge, the Pledgor has not agreed to grant any
right or to do such acts as set forth in Clause 8.1 (b) in respect of the
Charged Assets;

 

  (d) the Shares:

 

  (i) have been validly issued; and

 

  (ii) constitute one hundred percent (100%) of the issued share capital of the
Company and are fully paid up.

 

  (e)

there are no outstanding claims on the Company for the issue of any shares in
the capital of the Company and no depository receipts

 

7



--------------------------------------------------------------------------------

LOGO [g91363img_279to2961.jpg]    LOGO [g91363img_297-311.jpg]

 

 

(certificaten van aandelen) have been issued in respect of shares in the capital
of the Company;

 

  (f) it has not been deprived of the authority to alienate shares in the
capital of the Company by virtue of section 2:22a of the Dutch Civil Code;

 

  (g) it has not been served a writ in connection with the settlement of
shareholders disputes within the meaning of section 2:335 and further of the
Dutch Civil Code, and is consequently not subject to the prohibition set out in
section 2:338 of the Dutch Civil Code; and

 

  (h) no resolution or other action has been adopted or taken by the Company or
by its shareholders to amend the Articles of Association.

 

8.2 The representations and warranties set out in Clause 8.1 have, on the date
of this Deed, not been made in respect of future Charged Assets. Unless waived
by the Pledgee, the representations and warranties set out in Clause 8.1 are
deemed to be made by the Pledgor on each date the Pledgor acquires legal title
to a Charged Asset.

 

CLAUSE 9. UNDERTAKINGS

 

9.1 Without the prior written consent of the Pledgee, the Pledgor shall not
perform any act which is likely to adversely affect the Charged Assets or the
Right of Pledge.

 

9.2 Without prejudice to Clause 5.1 (Dividends), the Pledgor shall not without
the prior written consent of the Pledgee:

 

  (a) assign, transfer, pledge or otherwise encumber, release (kwijtschelden) or
waive (afstand doen van) any rights over the Charged Assets; or

 

  (b) agree with a court composition or an out-of-court composition
(gerechtelijk of buitengerechtelijk akkoord) or enter into any settlement
agreement in respect of the Charged Assets.

 

9.3 The Pledgor shall promptly inform the Pledgee of an occurrence of an event
that may be relevant to the Pledgee with respect to the Charged Assets or which
is likely to adversely affect the Right of Pledge or the ability of the Pledgor
to perform the Secured Obligations, including but not limited to the occurrence
of:

 

  (a) an attachment (beslag) of the Charged Assets;

 

  (b) a filing of a request to declare the Pledgor or the Company bankrupt
(failliet) or a filing of a request for a similar proceeding in any
jurisdiction;

 

  (c) a filing by the Pledgor or the Company of a request to be granted a
suspension of payments (surséance van betaling) or a filing by the Pledgor or
the Company of a request for a similar proceeding in any jurisdiction;

 

  (d) the liquidation or dissolution of the Pledgor or the Company or the
Pledgor or the Company ceasing to carry on the whole or a part of its business;

 

8



--------------------------------------------------------------------------------

LOGO [g91363img_279to2961.jpg]    LOGO [g91363img_297-311.jpg]

 

  (e) the Pledgor becoming aware that any of the representations and warranties
set forth in Clause 8 (Representations and Warranties) is or proves to have been
incorrect or incomplete or misleading; or

 

  (f) the Pledgor becoming aware that any of the actions as referred to in
Clause 6.2. are proposed or effected.

 

9.4 Upon the occurrence of an event referred to in Clause 9.3, the Pledgor shall
promptly notify in writing, at its own costs, the existence of this Deed and the
Right of Pledge to:

 

  (a) a third party or the court process server (deurwaarder) acting on behalf
of such third party making an attachment (beslag);

 

  (b) the bankruptcy trustee (curator), administrator (bewindvoerder) or similar
officer in any jurisdiction; or

 

  (c) any other relevant person,

 

as the case may be.

 

9.5 The Pledgor shall promptly send to the Pledgee a copy of the relevant
documentation in respect of an event referred to in Clause 9.3. and a copy of
any correspondence pursuant to Clause 9.4.

 

9.6 The Pledgor shall at the Pledgee’s first request provide the Pledgee with
all information and with copies of all relevant documentation relating to the
Charged Assets and allow the Pledgee to inspect its administrative records to
verify the balances outstanding on any or all of the Charged Assets and/or to
instruct the Pledgor’s independent accountant so to verify all in accordance
with the Credit Agreement.

 

CLAUSE 10. ENFORCEMENT

 

10.1 Upon the occurrence of an Enforcement Event, the Pledgee shall have the
right to enforce the Right of Pledge in accordance with Dutch law and any other
applicable law and may take all (legal) steps and measures which it deems
necessary or desirable and the Pledgor shall co-operate with the Pledgee in any
way which the Pledgee deems necessary or desirable for the enforcement of the
Right of Pledge.

 

10.2 The Pledgee shall not be obliged to give notice of a sale of the Charged
Assets to the Pledgor, debtors, holders of a limited right (beperkt recht) or
persons who have made an attachment (beslag) on the Charged Assets, as required
by sections 3:249 and 3:252 of the Dutch Civil Code. If reasonably possible the
Pledgee shall give such notice of sale.

 

10.3 The Pledgor shall not be entitled to make a request to the court as
referred to in section 3:251, paragraph 1 of the Dutch Civil Code to determine
that the Charged Assets shall be sold in a manner deviating from the provisions
of section 3:250 of the Dutch Civil Code.

 

10.4 The Pledgor shall not be entitled to demand that the Pledgee:

 

  (a) shall first enforce any security interests granted by any other person,
pursuant to section 3:234 of the Dutch Civil Code; or

 

9



--------------------------------------------------------------------------------

LOGO [g91363img_279to2961.jpg]    LOGO [g91363img_297-311.jpg]

 

  (b) to first proceed against or claim payment from any other person or enforce
any guarantee, before enforcing this Right of Pledge. The Pledgor waives its
rights under sections 3:233 paragraph (2) and 6:139 of the Dutch Civil Code.

 

10.5 The Pledgor shall not be entitled to set-off (verrekenen) its claims (if
any) against the Pledgee under or in connection with this Deed/the Credit
Agreement against the Secured Obligations.

 

10.6 To the fullest extent permitted by Dutch law and the Articles of
Association, the Pledgor irrevocably and unconditionally waives, renounces and
agrees not to exercise any pre-emption rights or rights of first refusal upon a
sale of shares in the capital of the Company and where applicable the other
Charged Assets.

 

10.7 The Pledgee is irrevocably and unconditionally authorised (but without any
obligation) in the event of a sale of the Shares:

 

  (a) to offer the Shares (and, where applicable, the other Charged Assets) for
sale in the manner prescribed by the Articles of Association or to seek the
approval of the corporate body designated under the Articles of Association as
empowered to approve all proposed transfers of shares, as the case may be, and
to exercise the Pledgor’s rights in connection with the sale and transfer of the
Shares as provided in section 2:198, paragraph 5 of the Dutch Civil Code;

 

  (b) to cause notice of such sale of the Shares (and, where applicable, the
other Charged Assets) to be served, also on behalf of the Pledgor, upon the
Company in accordance with Dutch law and the Articles of Association; and

 

  (c) to cause the Shares (and, where applicable, other Charged Assets) to be
registered in the name of the new owner(s) following the sale to the extent
required on behalf of the Pledgor, to do all such acts and to sign all such
documents as are necessary or desirable for that purpose pursuant to Dutch law
or the provisions of the Articles of Association.

 

10.8 The Pledgee shall have the right to impose such limitations and
restrictions on the sale of the Shares (and, where applicable, the other Charged
Assets) as necessary or desirable to comply with any law, rule or regulation
applicable to the sale. The Pledgor shall co-operate with the Pledgee in
obtaining any necessary permits, exemptions or consents of competent authorities
and in ensuring that the sale of the Shares (and, where applicable, the Charged
Assets) does not violate any applicable securities laws.

 

10.9 Subject to the mandatory provisions of Dutch law on enforcement, all monies
received or realised by the Pledgee in connection with the enforcement of the
Right of Pledge shall be applied by the Pledgee in accordance with the Credit
Agreement.

 

10



--------------------------------------------------------------------------------

LOGO [g91363img_279to2961.jpg]    LOGO [g91363img_297-311.jpg]

 

CLAUSE 11. FURTHER ASSURANCES

 

11.1 If no valid right of pledge is created pursuant to this Deed in respect of
the (future) Charged Assets, the Pledgor irrevocably and unconditionally
undertakes to pledge to the Pledgee the (future) Charged Assets as soon as they
become available for pledging, by way of supplementary agreements, supplemental
deeds or other instruments on the same (or similar) terms of this Deed.

 

11.2 The Pledgor further undertakes to execute any instrument provide such
assurances and do all acts and things (at the first request of the Pledgee) as
may be necessary or desirable for:

 

  (a) perfecting or protecting the security created (or intended to be created)
by this Deed;

 

  (b) preserving or protecting any of the rights of the Pledgee under this Deed;

 

  (c) preserving or protecting the Pledgee’s interest in the Charged Assets;

 

  (d) ensuring that the Right of Pledge and the undertakings and obligations of
the Pledgor under this Deed shall inure to the benefit of any assignee of the
Pledgee under the Credit Agreement and this Deed;

 

  (e) facilitating the appropriation or realisation of the Charged Assets or any
part thereof in the manner contemplated by this Deed in case of an Enforcement
Event; or

 

  (f) the exercise of any power, authority or discretion vested in the Pledgee
under this Deed.

 

CLAUSE 12. POWER OF ATTORNEY AND NO WAIVER

 

12.1 The Pledgor, by way of security and in order to secure the performance by
the Pledgor of its obligations under this Deed, irrevocably and unconditionally
appoints the Pledgee as its attorney (gevolmachtigde) for as long as any of the
Secured Obligations are outstanding for the purposes of:

 

  (a) doing in its name all acts and executing, signing and (if required)
registering in its name all documents which the Pledgor itself could do,
execute, sign or register in relation to the Charged Assets; and

 

  (b) executing, signing, perfecting, doing and (if required) registering every
such further document, act or thing as is referred to in Clause 11 (Further
Assurances).

 

12.2 It is expressly agreed that the appointment under Clause 12.1 will only be
exercised by the Pledgee in case of an Event of Default and is given with full
power of substitution to the Pledgee’s legal counsel and also applies to any
situation where the Pledgee acts as the Pledgor’s counterparty (Selbsteintritt)
within the meaning of section 3:68 of the Dutch Civil Code or as a
representative of the Pledgor’s counterparty.

 

12.3

No delay or omission by the Pledgee in the exercise of any power or right under
this Deed will impair such power or right or be construed as a

 

11



--------------------------------------------------------------------------------

LOGO [g91363img_279to2961.jpg]    LOGO [g91363img_297-311.jpg]

 

 

waiver thereof or of the event giving rise to such power of right and no waiver
of any past event shall be construed to be a waiver of any power or right
accruing to the Pledgee by reason of any future event.

 

CLAUSE 13. TERMINATION

 

13.1 Unless terminated by operation of law, the Right of Pledge shall be in full
force and effect until the Pledgee has certified in writing to the Pledgor that
all Secured Obligations have been fully, irrevocably and unconditionally repaid
or discharged to its satisfaction and all Commitments with respect thereto have
been irrevocably terminated.

 

13.2 Upon termination of the Right of Pledge in accordance with Clause 13.1 or
Clause 13.3, the Pledgee shall issue a notice of termination to the Pledgor.

 

13.3 The Pledgee is entitled to unilaterally terminate by notice (opzeggen) or
waiver (afstand) the Right of Pledge, in respect of all or part of the Charged
Assets and all or part of the Secured Obligations within the meaning of
Section 3:81 paragraph 2 of the Dutch Civil Code.

 

CLAUSE 14. SUCCESSORS AND ASSIGNS AND RE-PLEDGE

 

14.1 This Deed shall be binding upon and shall inure to the benefit of the
Pledgor and the Pledgee and their respective successors, transferees and
assignees.

 

14.2 The Pledgor shall not assign or transfer any of its rights and obligations
under this Deed without the prior written consent of the Pledgee.

 

14.3 The Pledgor irrevocably and unconditionally grants authority to the Pledgee
to re-pledge (herverpanden) the Charged Assets in accordance with section 3:242
of the Dutch Civil Code.

 

CLAUSE 15. WAIVER

 

Each party to this Deed waives, to the fullest extent permitted by law, its
rights:

 

(a) to dissolve (ontbinden) this Deed in case of failure in the performance of
one or more of the Pledgee’s obligations pursuant to section 6:265 of the Dutch
Civil Code or on any other ground;

 

(b) to suspend (opschorten) any of its obligations pursuant to section 6:52 of
the Dutch Civil Code or on any other ground; and

 

(c) to nullify (vernietigen) this Deed pursuant to section 6:228 of the Dutch
Civil Code or on any other ground.

 

CLAUSE 16. COSTS

 

All reasonable out-of-pocket costs, charges and expenses in relation to the
negotiation, preparation, administration, execution, perfection, preservation,
protection, registration or enforcement of this Deed and the exercise and/or
enforcement of any rights or powers hereunder by the Pledgee shall be payable by
the Pledgor in accordance with section 9.5 (Payment of Expenses and Taxes) of
the Credit Agreement.

 

CLAUSE 17. EVIDENCE OF DEBT

 

As to the existence and composition of the Secured Obligations, a written
statement by the Pledgee made in accordance with its books shall constitute

 

12



--------------------------------------------------------------------------------

LOGO [g91363img_279to2961.jpg]    LOGO [g91363img_297-311.jpg]

 

conclusive evidence (save for manifest error), it being understood that in the
event of a disagreement with respect thereto, the Pledgee shall be authorised to
exercise its right of enforcement, with due observance of the obligation of the
Pledgee to transfer all which afterwards would appear to be received by it in
excess of its rights.

 

CLAUSE 18. LIABILITY

 

Except for its gross negligence (grove nalatigheid) or wilful misconduct
(opzet), the Pledgee shall not be liable vis-à-vis the Pledgor for not (or not
completely) collecting or recovering or selling the Charged Assets and/or any
loss or damage resulting from any collecting or recovering or selling the
Charged Assets or arising out of the exercise of or failure to exercise any of
its powers under this Deed or for any other loss of any nature whatsoever in
connection with the Charged Assets or this Deed. Should any such loss or damage
occur, then the Pledgor shall fully indemnify the Pledgee therefor.

 

CLAUSE 19. NOTICES

 

19.1 Any notice or other communication in connection with this Deed required to
be sent or given shall be sent in the English language by registered mail or by
fax to the following addresses:

 

if to the Pledgor:

 

Lionbridge Technologies Holdings B.V..

Overschiestraat 55

1062 HN Amsterdam, the Netherlands

Fax: + 31 20 408 000

Attention: mr. R.J. Cowan

 

if to the Pledgee:

 

Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP-8

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services

Fax: (0704) 374-2698

Telephone: (0704)383-0481

 

with a copy to:

 

Wachovia Bank, National Association

One Wachovia Center, NC0760

Charlotte, North Carolina 28288-0737

Attention: Laura Douglas

Fax: (0704) 383-7611

Telephone: (0704) 383-1357

 

or to such other address or addresses as may from time to time be notified by
the parties for such purpose.

 

19.2 All documents provided under or in connection with this Deed must be:

 

  (a) in English; or

 

13



--------------------------------------------------------------------------------

LOGO [g91363img_279to2961.jpg]    LOGO [g91363img_297-311.jpg]

 

  (b) if not in English, and if so required by the Pledgee, accompanied by a
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 

19.3 If sent by registered mail, any notice or other communication sent by
registered mail pursuant to this Deed shall be deemed to have been received by
the party to whom it was addressed on the first Business Day after the day shown
as the day of receipt by a return receipt. If sent by fax, it shall be deemed,
in the absence of proof to the contrary, to have been received by the party to
whom it was sent on the day of dispatch provided that the report generated by
the sender’s facsimile machine shows that all pages of such notice, demand or
other communications were properly transmitted to the recipients fax machine.
Without prejudice to any other mode or service, any notice or any other
communication shall be deemed to have been sufficiently served if sent to the
addresses as set forth in Clause 19.1 (Notices).

 

CLAUSE 20. SEVERABILITY

 

20.1 If a provision of this Deed is or becomes illegal, invalid or unenforceable
in any jurisdiction, that shall not affect:

 

  (a) the validity or enforceability in that jurisdiction of any other provision
of this Deed; or

 

  (b) the validity or enforceability in other jurisdictions of that or any other
provision of this Deed.

 

20.2 The Pledgor and the Pledgee agree that they will negotiate in good faith to
replace any provision of this Deed which may be held unenforceable with a
provision which is enforceable and which is as similar as possible in substance
to the unenforceable provision.

 

CLAUSE 21. AMENDMENT

 

This Deed shall only be amended, modified or rescinded by a notarial deed under
Dutch law duly executed, before a civil law notary in the Netherlands, by the
authorised signatories of the Pledgor and the Pledgee.

 

CLAUSE 22. ACCEPTANCE

 

The Pledgee accepts the Right of Pledge and all stipulations, covenants,
undertakings, waivers, authorities and powers pursuant to this Deed.

 

CLAUSE 23. GOVERNING LAW

 

This Deed shall be governed by and construed in accordance with Dutch law.

 

CLAUSE 24. JURISDICTION

 

The courts of Amsterdam, the Netherlands shall have exclusive jurisdiction to
hear and determine any suit, action or proceedings, and to settle any disputes
which might arise out of or in connection with this Deed, and, for such
purposes, the Pledgor irrevocably and unconditionally submits, for the benefit
of the Pledgee, to the jurisdiction of that court. The Pledgee, however,
reserves the right to refer the matter to any other competent court in any
jurisdiction, whether concurrently or not (to the extent permitted by law).

 

14



--------------------------------------------------------------------------------

LOGO [g91363img_279to2961.jpg]    LOGO [g91363img_297-311.jpg]

 

CLAUSE 25. BY-LAW ROYAL NOTARIAL ASSOCIATION

 

25.1 The Pledgor declares that it is aware that Gerard Cornelis van Eck civil
law notary in Rotterdam, the Netherlands, is a representative of the law firm
Loyens & Loeff N.V. in Rotterdam, the Netherlands which acts as the external
legal advisor of the Pledgee.

 

25.2 With reference to the provisions of the Code of Conduct (Verordening
Beroeps- en Gedragsregels) as determined by the general meeting of the Royal
Notarial Association (Koninklijke Notariële Beroepsorganisatie), the Pledgor
explicitly declares that it consents to the fact that the Pledgee will be
assisted by Loyens & Loeff N.V. in all cases connected with this Deed and all
potential conflicts and all potential conflicts arising therefrom.

 

POWERS OF ATTORNEY

 

The authorization granted to the person appearing is evidenced by three
(3) powers of attorney, which are attached to this deed (Annex).

 

End

 

The person appearing is known to me, civil law notary.

 

This deed was executed in Rotterdam on the date stated in the first paragraph of
this deed.

 

The contents of the deed have been stated and clarified to the person appearing.

 

The person appearing has declared not to wish the deed to be fully read out, to
have noted the contents of the deed timely before its execution and to agree
with the contents.

 

After limited reading, this deed was signed first by the person appearing and
thereafter by me, civil law notary.

 

(signed)                  ISSUED FOR TRUE COPY LOGO [g91363exh10_418.jpg]      
LOGO [g91363img_2961.jpg]

 

15